Citation Nr: 1111930	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-14 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from October 1946 to March 1948.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  This matter was previously before the Board in October 2009 at which time it was remanded for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Arthritis of the right knee was not shown in service or for many years thereafter, and is not otherwise shown to be related to service.

2.  Arthritis of the left knee was not shown in service or for many years thereafter, and is not otherwise shown to be related to service.


CONCLUSIONS OF LAW

1.  A right knee disability, to include arthritis, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A left knee disability, to include arthritis, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in November 2007 for his claims of entitlement to service connection for disabilities of the right and left knees, which was prior to the February 2008 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

The November 2007 letter noted above, in addition to a letter dated in January 2010, informed the appellant of what was necessary to substantiate his claim for service connection for disabilities of the right and left knees, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  In the instant case, the appellant was provided notice as to the disability rating and effective date elements in the November 2007 letter.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate this claims, including obtaining pertinent VA and private medical records.  Unfortunately, most of the appellant's service treatment records (formerly referred to as service medical records) are not available for review and are presumed destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri, in 1973.  Accordingly, VA has a heightened duty to assist the appellant in developing this claim.  See Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999).  Regarding these missing service treatment records, the appellant was notified of the missing records in a letter dated in January 2008 and was given the opportunity to submit any such records in his possession.  In short, all procedures to obtain the appellant's service treatment records have been followed.  See December 2008 VA Memorandum.  With respect to private medical records, the Board informed the appellant in a December 2008 letter that there were missing identified medical records on file, to include private treatment records from Dr. Schwartz in Fortuna, California.  The RO requested additional information from the appellant so that these record may be obtained and included VA Form 21-4142, Authorization and Consent to Release Information, for the appellant to complete.  The appellant thereafter informed the RO by letter dated in January 2009 that he had already attempted to obtain Dr. Schwartz's treatment records, but had been informed that these records had been destroyed in December of 2000.  Additional attempts to obtain missing identified medical records were also made pursuant to the Board's October 2009 remand.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining all identified medical records has been met.  

The Veteran has also been afforded a VA examination in June 2010, as well as the opportunity to attend a Board hearing which he declined.  Regarding the examination, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports on file contain sufficient findings with which to properly evaluate the appellant's claims for service connection for disabilities of the right and left knees and is thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  More specifically, the June 2010 report includes the examiner's review of the appellant's claims file, the appellant's pertinent medical history, and pertinent physical examination findings.  It also contains adequate opinions in which to evaluate these service connection claims.  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant with respect to his claims presently on appeal and that adjudication of these claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


II.  Facts

The Veteran's service treatment records are unavailable for review and are presumed destroyed in a fire in 1973 at the National Personnel Records Center in St. Louis, Missouri.  

Private orthopedic records from W. Mink, M.D., beginning in May 1989, show left knee pain.  They also show that the Veteran underwent arthroscopy and shaving of the left knee in January 1991.  The postoperative diagnosis given was advanced arthritis, medial compartment, left knee.

Treatment records from James M. Retmier, M.D., include a July 2000 New Patient Orthopaedic History and Physical Examination record noting that the Veteran had a history of bilateral knee pain, right greater than left, for the past 10 years which had gradually been getting worse.  Dr. Retmier reported that the left knee had been arthroscoped in 1991 and that the Veteran had had multiple Cortisone injections and had tried multiple non-steroidal anti-inflammatory drugs (NSAIDs).   He reported that standing x-rays showed degenerative joint disease of bilateral knees with bone-on-bone, and diagnosed the Veteran as having end stage degenerative joint disease with bone-on-bone, bilateral knees.  He noted that the Veteran was going to undergo a trial of Synvisc injections and try to delay total knee replacements as long as possible.  A June 2002 office visit record notes that the Veteran was doing so poorly that he was using a crutch.  It also relays the Veteran's intent to proceed with total knee arthroplasties.  

Private hospital records from St. Elizabeth Community Hospital in 2003 show that the Veteran had severe progressive pain in his right and left knees due to osteoarthritis.  They also show that due to unresponsive conservative care, he underwent a total knee arthroplasty, left knee, in September 2003, and a total knee arthroplasty, right knee, in November 2003.  These records further show that the Veteran had had a right knee arthroscopy in 1988.

In an October 2007 statement, the Veteran's spouse relayed the Veteran's belief that all of the repetitive dropping on his knees he did during army training may have contributed to chronic pain, swelling, and fluid buildup over most of his life.  She reported that he had had fluid drained from both knees several times when he was in his thirties.  She remarked that he eventually had to have complete knee replacements in both knees.

In a statement dated in October 2007, Dr. Retmier stated that the Veteran was a patient of his and had a history of developing osteoarthritis of his knees.  He said that the Veteran had been treated with non-operative care and finally ended up with bilateral total knee arthroplasties about three years earlier.  He opined that the Veteran's degenerative arthritis was more than likely service related due to multiple injuries sustained during his service career.  He reported that during that time the Veteran had pain, recurrent effusions, and had to be treated repeatedly for his knees.  He concluded by stating that "[t]here is not much medical doubt that this is service related and posttraumatic in nature".  

In November 2007, the Veteran filed a claim of entitlement to service connection for disabilities affecting both knees.  He said that he had not received treatment for his knees in service.  

The Veteran explained in a November 2007 statement that in the practice of warfare he was loaded down with approximately 50 to 70 pounds and was required to drop to his knees and get into a prone position, ready for battle.  He said that this exercise was performed over and over and it was never a soft landing.  He said that following service he went back to work for a short time at "3M", drove a truck in Minnesota for three years, and worked briefly for Westinghouse in the coil department.  He said he then became a Chevron dealer for 36 years before retiring in 1994.

In a December 2007 statement, the Veteran reported that from the time he left South Korea (in service) he had to apply heat to his knees at night to relieve the pain enough to rest.  He said that in 1962 he moved to California and his knees used to fill up with fluid and swell so much that his pants would be tight around the knees.  He said he saw a Dr. Schwartz in Fortuna who drained his knees several times and prescribed aspirin.  He said that this continued into the early 1990s.  He added that he had both knees "cleaned out" at Kaiser Hospitals in the 1990 to 1991 time period.  He also reported that he went to see Dr. Retmier in Idaho in 2002 and underwent knee replacement surgeries in California in the fall of 2004, one in September and the other in November.

On file is NA Form 13055 Form signed by the Veteran in December 2007 indicating that he had not been treated for his knees in service.  

In a statement dated in January 2009, the Veteran reported that in service he had to patrol a 10 mile stretch daily each way and had to carry a lot of heavy gear.  He also said that he had been fired on numerous times and had to run for cover and fall to the ground which was hard on his knees.  He reported being hospitalized at one point for what may have been diphtheria and that every bone in his body ached, including his knees.  He said he was able to walk "ok" after service, but couldn't run due to pain.  He added that around 1962 he began having more difficulties with his knees, to include swelling and fluid buildup, and was treated by Dr. Schwartz in Fortuna, California.  He said he tried to get Dr. Schwartz's records, but was told that they were burned in December 2000 and no longer existed.

A Report of Contact dated in February 2009 shows that a search for pertinent records from the VA medical center in Spokane, Washington, from May 2008 to December 2008 did not show any treatment for the knees.

At a VA examination in June 2010, the Veteran reported that his knees began bothering him in service when he had to repeatedly carry heavy weight and drop to his knees.  He also reported that around 1960 his right knee would fill up with fluid and he had to have it drained every couple of years.  X-rays were taken of each knee revealing components of a knee prosthesis appearing well positioned.  There was no fracture or acute process.  The Veteran was diagnosed as having bilateral degenerative joint disease and total knee replacement.  The examiner opined that it was less likely that this diagnoses was caused by or the result of the Veteran's military service.  The examiner remarked that despite the lack of documentation, the Veteran's report of wearing heavy packs in service and having to repeatedly drop to his knees seemed reasonable as did his report of having his knees drained in the 1960s, and perhaps having his knees injected with steroids.  He reported that the left knee arthroscopy in 1991 revealed degenerative changes on the Veteran's articular cartilage, but noted that this was 43 years after service.  He noted that the Veteran left service prior to his 20th birthday and that the first retrievable record of knee problems was when he was approximately 62 years old.  The examiner noted that a significant percentage of the general population has severe degenerative joint disease or has had a knee replacement by age 62.  He also noted that the lack of continuity of medical evidence documenting ongoing medical treatment for the knees after service (added to the fact that degenerative joint disease occurs routinely with age and everyday activity) makes it less likely than not that the 18 months the Veteran served in service was the primary cause of his degenerative joint disease, or the primary aggravating factor, leading to his bilateral knee replacements 55 years later.  He commented on Dr. Retmier's letter by stating that it was "entirely of a speculative nature".  He pointed out that Dr. Retmier gave no rationale and no specific explanation concerning how military activities that did not result in his discharge would be more likely than the intervening 43-55 years to have caused a degenerative process.  He went on to state that had the Veteran suffered "clearly causative degenerative joint disease-type knee pathology in the military, it is likely he never would have tolerated the symptoms of degenerative joint disease for 43 years."  He explained that had the Veteran suffered an acute event in service such as repetitive overuse/trauma or a loose body, his left meniscus would have been shown to be far worse on the 1991 left knee arthroscopy report. 

III.  Analysis

Pertinent Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

Discussion

It is unfortunate that the Veteran's service treatment records are unavailable.  Indeed, in instances such as this, the duty of the Board to provide reasons for its findings and conclusions is heightened.  See Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999). Nonetheless, the Veteran reported on his November 2007 claim form and on NA Form 13055 that he did receive treatment for his knees in service.  Thus, it does not appear that these records, even if available, would show that the Veteran had knee problems in service.

The earliest medical evidence showing that the Veteran had knee problems is many years after service, in May 1989.  In this regard, private medical records show that the Veteran was seen by Dr. Mink for left knee pain.  That notwithstanding, the Veteran dates his postservice knee problems to the early 1960s.  In this regard, the Veteran asserted in statements dated in December 2007 and January 2009 that around the time he moved to California, in approximately 1962, his knees would swell and fill with fluid.  He said he was treated at that time by Dr. Schwartz, but that Dr. Schwartz's records were no longer available.  Despite the absence of medical records showing treatment for the Veteran's knees in 1962, the Board has no reason to doubt the credibility of his statements in this regard.  In fact, the VA examiner in June 2010 remarked that despite the lack documentation, the Veteran's report of having received treatment for his knees in the 1960s, to include having his knees drained, was "reasonable".  However, even assuming that the Veteran experienced knee problems in the 1960s, this is still many years after service.  

Thus, because the Veteran was not diagnosed as having a chronic knee disability in service and in the absence of evidence showing continuity of symptomatology since service, service connection under 38 C.F.R. § 3.303(b) is not warranted.

Furthermore, while the record contains both positive and negative evidence regarding a nexus between the Veteran's postservice diagnosis of right and left knee arthritis and service, the Board finds that the weight of evidence militates against finding that there is a nexus between the two.  38 C.F.R. §§  3.303(d).  .

In this regard, the positive evidence consists of an October 2007 statement by Dr. Retmier who opined that the Veteran's knee arthritis was "more than likely" service related due to multiple injuries in service.  He added that during that time the Veteran had pain, recurrent effusions, and had to be treated repeatedly for his knees.  He concluded by stating that "[t]here is not much medical doubt that this is service related and posttraumatic in nature".   This opinion has diminished probative value since, in part, it is based on an unsubstantiated history of injury.  The Veteran has stated that he was never treated for problems with his knees requiring medical attention in service or during the decade following his discharge yet Dr. Retmier noted that the Veteran had multiple injuries in service.   On the other hand, the Veteran attributes his bilateral knee arthritis to the repetitive tasks he performed in service, to specifically include having to repeatedly fall on his knees while wearing heavy packs.  Lastly, there is no indication that Dr. Retmier had access to the Veteran's claims file and medical records and thus no indication that he considered the Veteran's medical history when he rendered his opinion.

In contrast, there is the opinion of the VA examiner in June 2010 who, after examining the Veteran and reviewing his claims file, including Dr. Retmier's 2007 opinion, opined that the Veteran's diagnosed bilateral degenerative joint disease and total knee replacement was less likely caused by or the result of the Veteran's military service.  He stated that the first retrievable record of knees problems was when the Veteran was 62 years old and that the majority of the general population has severe degenerative joint disease or has had a knee replacement by age 62.  He went on to report that the lack of continuity of medical evidence documenting ongoing medical treatment for the knees after service, added to the fact that degenerative joint disease occurs routinely with age and everyday activity, makes it less likely as not that the 18 months that the Veteran served on active duty was the primary cause of his degenerative joint disease, or the primary aggravating factor, leading to his bilateral knee replacements 55 years later.  In this regard, he acknowledged that the Veteran's undocumented report of having received treatment for his knees in the 1960s, to include having his knees drained and possibly having steroid injections was reasonable, and that the 1991 left knee arthroscopy revealed degenerative joint disease, but that this finding was still 43 years after service.  

In further support of his opinion, the VA examiner explained that had the Veteran had degenerative joint disease-type knee pathology in service, it was likely he never would have tolerated the symptoms of degenerative joint disease for 43 years.  He went on to explain that had the Veteran suffered an acute event in service such as repetitive overuse/trauma or loose body, his left meniscus would have shown to be far worse than it was shown on the 1991 left knee arthroscopy report.  He even commented on Dr. Retmier's opinion by pointing out that the opinion was speculative and that Dr. Retmier gave no rationale and no specific explanation concerning how military activities that did not result in the Veteran's discharge would be more likely than the intervening 43-55 years to have caused a degenerative process.  

Based on the foregoing, the Board finds that the weight of the competent medical evidence demonstrates that the Veteran's arthritis not caused by any incident of service (directly or presumptively).  While consideration has been given to the Veteran's own assertions that his bilateral knee arthritis is related to service, as a layperson, he is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

As the preponderance of the evidence is against these claims for service connection for arthritis of the right and left knees, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App.


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


